Citation Nr: 1215070	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of maxilla osteotomy in September 1968.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from dental treatment in 1968 at the Jesse Brown VA Medical Center in Chicago, Illinois. 

This case has previously come before the Board.  In May 2011, the matter was remanded to the agency of original jurisdiction (AOJ) to afford the Veteran a hearing.  In February 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of jaw surgery.  Essentially, he contends that he did not provide informed consent for the surgery, which included taking a piece of bone out of his hip and that he has additional disability, i.e., severe external resorption of teeth numbered 11 and 12.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

The provisions of 38 U.S.C.A. § 1151 specify two bases for establishing entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  Second, entitlement may be established on a showing of an event not reasonably foreseeable. 

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The Board notes that part III of a VA outpatient dental record of treatment from the Jesse Brown VA Medical Center (formerly known as the West Side VA Medical Center) reflects that in September 1968, the Veteran was admitted for maxillary osteotomy, and October 1968 entries note that elastics were removed to visualize a small bone spicule in the hard palate and thereafter, that the area was healing and the procedure complete.  The VA inpatient records pertaining to the maxilla osteotomy in September 1968 are not associated with the claims file.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all records of the Veteran's treatment related to maxilla osteotomy in September 1968 from the Jesse Brown VA Medical Center ("Westside Hospital") in Chicago, Illinois 

In addition, in April 2011, the Veteran's private dentist stated that the Veteran's teeth numbers 11 and 12 were diagnosed with severe external resorption that was more than likely related to the trauma to the maxilla in 1968.  

To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his non-small cell carcinoma of the lung.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain complete VA inpatient and outpatient treatment records from the Jesse Brown VA Medical Center (formerly known as the West Side VA Medical Center) pertaining to the maxilla osteotomy in September 1968.  This will likely require a search of archived or retired medical records, and, if warranted, the RO should request these records not only from the VA medical facility, but also from the Records Management Center.  All actions to obtain the requested records should be documented fully in the claim's file. 

2.  Thereafter, make arrangements for the Veteran to be afforded a VA examination, if possible by an oral surgeon, to obtain an opinion as to whether it is at least as likely as not that the Veteran has additional disability, to include resorption of teeth numbers 11 and 12, that is proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable, with consideration of whether the maxilla osteotomy was performed without the Veteran's informed consent, as a result of his maxilla osteotomy in September 1968.  In offering this assessment, the examiner must comment on the Veteran's lay report regarding the circumstances of the surgery and specifically address the likelihood that the surgery was performed without informed consent as well as the reports prepared by Dr. Ron Steinbrunner.

All findings and conclusions should be set forth in a legible report.

3.  Then, readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

